DETAILED ACTION
This Office action is in reply to correspondence filed 12 March 2021 in regard to application no. 14/566,181.  Claims 7, 16 and 20 have been cancelled.  Claims 1-6, 8-15, 17-19 and 21-23 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-15, 17-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: in the most recent Office action, claims were rejected only under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more; the dearth of prior art on which to make a rejection under § 102 or 103 has been explained previously.
With the present amendment, modifiers are added to a keyword based on having a pointwise mutual information value greater than a threshold after generating a subset of modifiers having sufficiently large PMI values from a previous calculation of the PMI values for each modifier with a keyword to its right and a preceding word to its left.  Though the claims continue to recite abstraction, as has been set forth previously, this process, like the use of weighted morphemes at issue in McRO, does not comport with how a human, attempting to personalize a message, would do it in the human mind (at least, that would be somewhat difficult to imagine); as such it goes beyond “generally linking” the abstract idea to a particular technological environment, referring to MPEP § 2106.05(e).  As such, the claims are no longer directed to an abstract idea, and the rejection is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694